Case 18-34658 Document 328-1 Filed in TXSB on 08/05/19 Page 1 of 7



                                    Exhibit A

        Plan Support Agreement with Great Southwest Financial Corp.
Case 18-34658
Attorney       Document 328-1 Filed in TXSB on 08/05/19 Page 2 of 7
            Client
Case 18-34658
Attorney       Document 328-1 Filed in TXSB on 08/05/19 Page 3 of 7
            Client
Case 18-34658
Attorney       Document 328-1 Filed in TXSB on 08/05/19 Page 4 of 7
            Client
Case 18-34658
Attorney       Document 328-1 Filed in TXSB on 08/05/19 Page 5 of 7
            Client
Case 18-34658
Attorney       Document 328-1 Filed in TXSB on 08/05/19 Page 6 of 7
            Client
      Case 18-34658
      Attorney      Document 328-1
                 Client                   Filed in TXSB on 08/05/19 Page 7 of 7



       IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered as of the date first above written.



                                        HOUTEX BUILDERS, LLC, 2203 LOOSCAN
                                        LANE, LLC AND 415 SHADYWOOD, LLC


                                             /s/ Charles C. Foster
                                        By: ---------------­
                                            Charles C. Foster
                                            Manager




                                        GREAT SOUTHWESTERN FINANCIAL
                                        CORP.
                                                \
                                                    ·,'-
                                               Name: o athan . Fin r
                                               Title: Pre dent of the Managing Member of
                                               Great Southwestern Financial Corp.
                                               Address: 2001 Kirby Drive, Suite 1300
                                               Houston, TX 77019



                                        CHARLES C. FOSTER, individually


                                              /s/ Charles C. Foster
                                        By: ----------------




                                           6
